The Court.
This action was brought to condemn land for the use of a railroad. The defendant demanded a change of venue on the ground that its principal place of business was in the city and county of San Francisco, and that the action should have been there commenced. The court denied the motion. Sufficient authority for the order of the court is found in section 1243 of the Code of Civil Procedure, which declares that actions of this character must be brought in the Superior Court of the county in which the property is situated. The real estate sought to be condemned is in San Bernardino County; therefore, that was the proper county for the commencement of the action, and for its trial. For this reason, and also for the reasons given in Cal. S. R. R. Co. v. S. P. R. R. Co. ante, p. 293, the order is affirmed.